Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The After-Final Amendment filed on 6/1/21 is entered and made of record. 
III.	Claims 1-23 are pending and have been examined, where claims 1-23 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-23 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “a stroke digitizer adapted to reconstruct strokes of each foreground marker color by (i) connecting inflection points from cross-sections of a stroke of a foreground marker color along its length thereby creating a pen curve, wherein said inflection points are identified from examining the steepest ascent and descent in cross-sections of the stroke on gray-scale images, and (ii) rendering the reconstructed stroke based on the pen curve with a pre-determined width, wherein each stroke is associated with a timestamp based on the raw whiteboard video images; a display adapted to render a reconstructed whiteboard image associated with the timestamp; a biometric database adapted to store biometric signatures of a participant of the whiteboard conference, thereby allowing a participant to be identified based on one of the biometric signatures of the participant” effects a transformation or a reduction of a particular 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below. Applicant stated the following:

    PNG
    media_image1.png
    147
    571
    media_image1.png
    Greyscale

The examiner partially agrees. Shae does discloses part of the limitation “inflection points are identified from examining the steepest ascent and descent in cross-sections of the stroke on gray-scale,” but not the limitation as a whole, “a stroke digitizer adapted to reconstruct strokes of each foreground marker color by (i) connecting inflection points from cross-sections of a stroke of a foreground marker color along its length thereby creating a pen curve, wherein said inflection points are identified from examining the steepest ascent and descent in cross-

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim 
Claim(s) 1-23 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-23 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

To reiterate from previous office action, Zhang (US 2003/0234772 Al) discloses an intelligent whiteboard collaboration system for a plurality of participants (see paragraph 158, meeting participants are asked to register with the capture software at beginning of the meeting recording process action 1702, they can either fill in their email aliases in a dialog box on the computer screen or, to speed up the process, insert their corporate identification cards into a smart card reader to register”), comprising:

a foreground marker unit adapted to define each foreground marker color and classify pixels as a foreground marker color (see paragraph 21, this is equivalent to 1.5 inches by 1.5 inches, or 25 pixels by pixels for a typical conference size whiteboard and paragraph 22, a normalized cross-correlation technique and a Mahalanobis distance test are used to determine if two cells are the same and also paragraph 23, determines whether a cell image is a whiteboard cell, a stroke or a foreground object, a cell image is designated as a whiteboard cell if the red, green, blue (RGB) values are approximately the same);
a stroke digitizer adapted to reconstruct strokes of each foreground marker color by
 (see paragraph 124, 2.3.6.2 image reconstruction, once the frames are selected, it is necessary to reconstruct the images corresponding to what the whiteboard looked like at these points in time, 
(i) connecting inflection points from cross-sections of a stroke of a foreground marker color along its length thereby creating a pen curve (paragraph 24, second, stroke cells which are immediately connected to some foreground cells are reclassified as foreground cell figure 10; curve) and 

a display adapted to render a reconstructed whiteboard image associated with the timestamp (see paragraph 124, 2.3.6.2 Image Reconstruction, once the frames are selected, it is necessary to reconstruct the images corresponding to what the whiteboard looked like at these points in time and also see paragraph 137, rendered darker and more clearly than future strokes 1508, that have not yet been written in the meeting playback timeline in the main display main).
Zhang does not disclose a biometric database adapted to store biometric signatures of a participant of the whiteboard conference, thereby allowing a participant to be identified based on one of the biometric signatures of the participant; and a messaging unit adapted to distribute time-stamped whiteboard data to a participant based on one of corresponding signatures of the participants in the biometric database.
Lapstun (US 20030105817) discloses 
a biometric database adapted to store biometric signatures of a participant of the whiteboard conference, thereby allowing a participant to be identified based on one of the biometric signatures of the participant (see paragraph 463, the registration server identifies 
a messaging unit adapted to distribute time-stamped whiteboard data to a participant based on one of corresponding signatures of the participants in the biometric database (see paragraph 227, a stroke consists of a sequence of time-stamped pen positions on the page, initiated by a pen-down event and completed by the subsequent pen-up event and see paragraph 463, the registration server identifies the user corresponding to the pen, and uses the user's dynamic signature biometric 818 to verify the strokes as the user's signature and see paragraph 530, allowing geographically distributed participants to communicate graphical ideas via a shared whiteboard while engaged in a telephone conference or similar, every time a participant adds a modification or a new piece of graphical information to the whiteboard the other participants are provided with an updated copy of the page).
Zhang and Lapstun are combinable because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of "Lapsun" into "Zhang (2003)", in order to infer an accurate two-dimensional perspective transform of the tag and hence an accurate three-dimensional position and orientation of the tag relative to the sensor [see Lapstun’s, pp [0141]]. Zhang is silent in disclosing wherein said inflection points are identified from examining the steepest ascent and descent in cross-sections of the stroke on gray-scale. However, Zhang teaches connecting inflection points from cross-sections of a stroke of a foreground marker 

Shae discloses wherein said inflection points are identified from examining the steepest ascent and descent in cross-sections of the stroke on gray-scale (see figure 6, point P1 to Pf(2) is the steepest descent, point Pf(3) to Pf(2) is the steepest ascent, P1, Pf(2), Pf(3) and Pf(2) are inflection points):

    PNG
    media_image2.png
    424
    546
    media_image2.png
    Greyscale


But the combination of Zhang, Lapstun and Shae as a whole discloses a stroke digitizer adapted to reconstruct strokes of each foreground marker color by (i) connecting inflection points from cross-sections of a stroke of a foreground marker color along its length thereby creating a pen curve, wherein said inflection points are identified from examining the steepest ascent and descent in cross-sections of the stroke on gray-scale. 

Also the combination of Zhang, Lapstun and Shae as a whole are silent n disclosing all the limitations of claim 1. For the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/7/21